

115 HR 5263 IH: To designate the facility of the United States Postal Service located at 40 Fulton Street in Middletown, New York, as the “Benjamin A. Gilman Post Office Building”.
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5263IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Mr. Sean Patrick Maloney of New York (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 40 Fulton Street in
			 Middletown, New York, as the Benjamin A. Gilman Post Office Building.
	
		1.Benjamin A. Gilman Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 40 Fulton Street in Middletown, New York, shall be known and designated as the Benjamin A. Gilman Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Benjamin A. Gilman Post Office Building.
			